Case 9:18-cv-80176-BB Document 575 Entered on FLSD Docket 06/10/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 18-cv-80176-BB/BR

  IRA KLEIMAN, as personal
  representative of the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH, LLC,

           Plaintiffs,

  v.

  CRAIG WRIGHT,

         Defendant.
  _____________________________________/

                    DR. WRIGHT’S MOTION IN SUPPORT OF REDACTIONS

           Dr. Craig Wright respectfully requests that the Court find good cause to permit

  redactions to Plaintiffs’ Reply in Support of Their Omnibus Motion in Limine [D.E. 558] (“In

  Limine Reply”) and to Plaintiffs’ Reply in Support of Plaintiffs’ Daubert Motion to Strike

  Defense Experts [D.E. 556] (“Daubert Reply”) for the following reasons.

           In its denial of Plaintiffs’ Motions to Seal their Reply Briefs,1 the Court ordered that

  “redactions to the Sealed Motions may be appropriate upon a proper showing of good cause.”

  [D.E. 563, at 3] (“the Order”). In accordance with the Order, the parties conferred about Dr.

  Wright’s redactions. The parties agreed on the redactions to the Daubert Reply but could not

  reach agreement on the redactions to the In Limine Reply.

           In total, Dr. Wright makes only 3 redactions. Two of these redactions relate to private and

  personal identity information about Dr. Wright’s family. [D.E. 556-6 at 1]; [D.E. 558-0 at 6, ¶ 2].




  1
      D.E. 555; D.E. 557; D.E. 559.
Case 9:18-cv-80176-BB Document 575 Entered on FLSD Docket 06/10/2020 Page 2 of 5



  The Court has found good cause for nearly identical redactions. [D.E. 539]. 2 The final proposed

  redaction relates to an unreliable, scandalous, and defamatory accusation against Dr. Wright that

  appears in a footnote of the In Limine Reply [D.E. 558-0 at 6, n.5]. This redaction is supported

  by good cause.

         “Material filed in connection with any substantive pretrial motion, unrelated to discovery,

  is subject to the common law right of access.” Romero v. Drummond Co., Inc., 480 F.3d 1234,

  1245 (11th Cir. 2007) (citation omitted). However, the common law right of access to judicial

  records is “not absolute” and “may be overcome by a showing of good cause.” Inspired Techs.,

  Inc. v. Intertape Polymer Corp., 2010 WL 11507753, at *1 (M.D. Fla. Dec. 6, 2010) (citing

  Romero, 480 F.3d at 1246). “[W]hether good cause exists ... is ... decided by the nature and

  character of the information in question.” Romero, 480 F.3d 1234, 1246 (citing Chicago Tribune

  v. Bridgestone/Firestone, 263 F.3d 1304, at 1315 (11th Cir. 2001)). Federal courts have adopted

  a balancing test to determine whether good cause exists: the standard requires the district court to

  “balanc[e] the public interest in accessing court documents against a party’s interest in keeping

  the information confidential.” Romero, 480 F.3d at 1246 (citing Chicago Tribune, 263 F.3d at

  1309). The balancing test takes into consideration “whether allowing access would impair court

  functions or harm legitimate privacy interests, the degree of and likelihood of injury if made

  public, the reliability of the information, whether there will be an opportunity to respond to the

  information, whether the information concerns public officials or public concerns, and the

  availability of a less onerous alternative to sealing the documents.” Id. (emphasis added).



  2
    Dr. Wright has been judicious in his redactions and, in fact, proposed no redactions to
  Plaintiffs’ Reply in Support of Motion for Partial Summary Judgment [D.E. 560]. The Court will
  recall that when plaintiffs sought to seal entire briefs [D.E. 509; D.E. 510; D.E. 511], Dr. Wright
  counter-proposed the redaction of very limited passages. The Court adopted Dr. Wright’s much
  more restrained confidentiality proposals.


                                                   2
Case 9:18-cv-80176-BB Document 575 Entered on FLSD Docket 06/10/2020 Page 3 of 5



         The balancing test clearly weighs in favor of Dr. Wright’s proposed redaction. Plaintiffs’

  accusation is entirely unreliable and is not, in fact, supported by any of the sources cited. To be

  clear, 0 of the 6 sources cited in the footnote link Dr. Wright to the accusation that plaintiffs

  assert in footnote 5, which appears for the first time in a reply brief in which plaintiffs seek the

  exclusion of evidence. Because of the complete absence of support for plaintiffs’ assertion, there

  can be no legitimate public interest in the statement. Further, the redaction would not impair the

  Court’s functions in any way because the accusation, as its curious eleventh-hour timing

  indicates, is not, and never has been, an issue in the case.

         On the other hand, the (literally) unsupported accusation made in the redacted footnote is

  scandalous, defamatory, and highly likely to harm Dr. Wright’s reputation and his prospects at

  trial if made public. This case is followed extensively by the media and obsessively by a cult-like

  bitcoin internet community that hawks the docket,3 reports every detail of the case (e.g., the kind

  of pizza Dr. Wright and counsel ordered at dinner during a meeting in Miami last year), and that

  has violated this Court’s restrictions on digital devices to livestream from a hearing before Judge

  Reinhart. To allow plaintiffs to air a wild accusation like this would permit a baseless conspiracy

  theory to be repeated endlessly in the internet’s echo chamber, harming Dr. Wright’s reputation,

  likely reaching potential jurors whose opinions could be tainted at trial and surely reaching the




  3
    A few weeks ago, plaintiffs filed a sealed document in public in contravention of the
  Confidentiality Order and the explicit designation and instructions from defense counsel. Though
  defense counsel caught the improper public filing quickly and caused plaintiffs to seal 45
  minutes later, sensitive information relating Dr. Wright’s bitcoin addresses went viral within the
  bitcoin community and was rapidly disseminated. The limited redactions Dr. Wright has sought
  in this case are supported by uniquely good cause.



                                                    3
Case 9:18-cv-80176-BB Document 575 Entered on FLSD Docket 06/10/2020 Page 4 of 5



  sort of unstable persons who might harass Dr. Wright or worse. 4 The high likelihood of injury to

  Dr. Wright cannot be squared with a nonexistent benefit of public access to a false statement.

         Because the three targeted redactions are well-supported by good cause, Dr. Wright asks

  the Court to order his proposed redactions to the In Limine Reply and the Daubert Reply.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

  plaintiffs’ counsel. Plaintiffs agreed to the redaction to the Daubert Reply but objected to the two

  redactions in the In Limine Reply.

                                                        Respectfully submitted,

                                                        RIVERO MESTRE LLP
                                                        Attorneys for Dr. Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email amcgovern@riveomestre.com
                                                        Email: zmarkoe@riveromestre.com
                                                        Email: wlohr@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        AMANDA MCGOVERN
                                                        Florida Bar No. 964263
                                                        ZAHARAH R. MARKOE
                                                        Florida Bar No. 504734
                                                        WHITNEY LOHR
                                                        Florida Bar No. 1010268



  4
    Not even Florida’s litigation privilege would shield a baseless defamatory statement like this.
  See Kelly v. Palmer, Reifler, & Associates, P.A., 681 F. Supp. 2d 1356, 1368 (S.D. Fla. 2010)
  (explaining that the litigation privilege is “not without limitation” and does not extend to
  “defamatory words wholly and entirely outside of, and having no connection with, the matter of
  inquiry.”) (citing Myers v. Hodges, 44 So. 357, 361 (Fla. 1907)).


                                                   4
Case 9:18-cv-80176-BB Document 575 Entered on FLSD Docket 06/10/2020 Page 5 of 5



                                   CERTIFICATE OF SERVICE

         I certify that on June 10, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record by transmission of Notices of Electronic Filing generated by CM/ECF.

                                                        /s/ Whitney Lohr
                                                        WHITNEY LOHR




                                                   5
